201 F.2d 369
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL UNION OF OPERATING ENGINEERS, AFL, LOCAL 513.
No. 14747.
United States Court of Appeals Eighth Circuit.
December 23, 1952.

Petition for Enforcement of Order of National Labor Relations Board.
David P. Findling, Associate Gen. Counsel, National Labor Relations Board and A. Norman Somers, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement, and stipulation filed with Board.